188 F.3d 1136 (9th Cir. 1999)
MIDWAY FARMS, a California corporation, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF AGRICULTURE, Defendant-Appellee.
No. 98-16592
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted July 14, 1999--San Francisco, CaliforniaDecided August 24, 1999

Brian C. Leighton (argued), Clovis, California, for the  plaintiff-appellant.
Frank W. Hunger, Paul L. Seave, Barbara C. Biddle, Mark W.Pennak (argued), United  States Department of Justice, Washington, D.C. for the defendant-appellee.
Appeal from the United States District Court for the Eastern District of California;  Anthony W. Ishii, District Judge, Presiding.  D.C. No. CV-97-05460-AWI.
Before: Stephen Reinhardt, Diarmuid F.  O'Scannlain, and William A. Fletcher, Circuit Judges.
O'SCANNLAIN, Circuit Judge:


1
We must decide whether a raisin processor has standing to  file an administrative petition under the Agricultural Marketing Agreement Act challenging the Raisin Administrative  Committee's determination that it is a "handler " subject to the  Federal Raisin Marketing Order.


2
* Midway Farms, Inc. ("Midway") is a California corporation that purchases off-grade raisins and various raisin residue  matter that raisin handlers grade out of the raisins intended for  human consumption. Midway processes these products into  distillery material, cattle feed, and concentrate material. It  does not sell "raisins" as that term is defined in 7 C.F.R. S 989.5.1


3
The United States Department of Agriculture  ("Department") is responsible for the promulgation and enforcement of the Federal Raisin Marketing Order ("Raisin Marketing Order") pursuant to 7 U.S.C. S 601, et seq. Under the Raisin Marketing Order, raisin handlers must account for the disposition of off-grade raisins, other failing raisins, and raisin residue material. To administer the marketing order regulating the handling of California raisins, see 7 C.F.R. Part 989, the Secretary of Agriculture ("Secretary") established a Raisin Administrative Committee ("Committee"). See id. S 989.26.


4
On June 13, 1994, the Committee sent Midway a letter requiring it to complete and to submit certain forms because it was a processor and, as such, a "handler" subject to the Raisin Marketing Order. See id. SS 989.13, 989.152. Midway, however, took the position that it was not a raisin "handler" because that term encompasses only "first handlers," and not those who purchase from handlers.3 Nevertheless, to avoid  possible penalties for non-compliance with the Marketing  Order, see 7 U.S.C. S 608c(14), Midway began filling out the  forms demanded by the Committee and has continued to comply with the Committee's demands to the present date.


5
On July 1, 1994, Midway filed an administrative petition with the Secretary pursuant to 7 U.S.C. S 608c(15)(A), seeking a declaration, inter alia, that it is not subject to the Raisin Marketing Order. Midway instituted this proceeding in part because the filing of an administrative petition tolls civil penalties pending its resolution so long as the petition is filed and prosecuted in good faith. See id. S 608c(14)(B). The Department filed a motion to dismiss the petition, arguing that the plain language of section 608c(15)(A) made clear that only a  "handler" could file an administrative petition and that Midway did not qualify because it was claiming not to be a handler. Curiously, the Department did not discuss the Committee's determination that it was indeed a "handler" for purposes of the Marketing Order.


6
The Secretary then subpoenaed various documents from  Midway, which in turn provided them with the names of its  customers and the sales prices redacted. Fearing that the Secretary's representatives were untrustworthy, Midway refused  to provide unredacted documents to the Secretary, explaining  that, if the names of its buyers and its sales prices were made  public, those from whom it purchased off-grade raisins would  contract directly with those to whom it sold, thereby cutting  it out as the middleman. The Secretary deemed the redacted  documents nonresponsive. Midway then offered to allow the Administrative Law Judge ("ALJ") to review the unredacted  documents in camera and specifically agreed to permit the  manager of the Committee to look at them. The ALJ initially  approved this proposal, but later concluded that he lacked  authority to review documents in camera.


7
On May 10, 1996, the ALJ dismissed the petition on the  basis that Midway could not show that it was a "handler"  under section 608c(15)(A). Midway appealed to the Secretary's Judicial Officer, who determined that, because it denied  being a handler subject to the Marketing Order, it lacked  standing to bring an administrative petition. The Judicial Officer further concluded that the ALJ, in initially agreeing to  review documents in camera, erred in giving credence to  Midway's claim that the Secretary's agents were untrustworthy and would leak information to Midway's competitors.


8
Midway subsequently filed a petition for review in the  United States District Court of the Eastern District of California pursuant to 7 U.S.C. S 608c(15)(B). It argued that the ALJ  and Judicial Officer erred in concluding that it lacked standing to file an administrative petition and also sought a declaration that the ALJ had the authority to review documents in  camera.


9
Midway filed a motion for summary judgment in which it conceded that only a "handler" can file an administrative petition with the Secretary and argued that, for purposes of section 608c(15)(A), it was a "handler" because it was a person  "to whom a marketing order is sought to be made applicable."  7 C.F.R. S 900.51. The district court denied this motion. Noting that section 608c(15)(A) limits its application not just to  any handler, but more specifically to "any handler subject to  an order," 7 U.S.C. S 608c(15)(A) (emphasis added), the district court concluded that Midway was not a "handler subject  to an order" because Midway itself claimed not to be subject  to the Marketing Order and because, notwithstanding the  Committee's determination to the contrary, the Secretary had  not yet determined that it was subject to the Marketing Order.  The court also denied Midway's motion for summary judgment on its claim that the ALJ had authority to review documents in camera, noting that Midway failed to cite any  supporting legal authority. Acting sua sponte , and after giving  Midway an opportunity to respond, the district court granted  summary judgment in favor of the Department.


10
Midway appeals the grant of summary judgment in favor of  the Department as well as the denial of its motion for summary judgment on its claim that the ALJ had authority to  review documents in camera.

II

11
The operative statute allows "[a]ny handler subject to  an order" to file an administrative petition with the Secretary. 7 U.S.C. S 608c(15)(A).4 The term "handler" is defined by  regulation for purposes of section 608c(15)(A) as "any person who, by the terms of a marketing order, is subject thereto, or  to whom a marketing order is sought to be made applicable."  7 C.F.R. S 900.51(i).5 Neither party contends, for purposes of  this action, that Midway is a "person who, by the terms of a  marketing order, is subject thereto." Thus, the sole question is whether Midway is a "person . . . to whom a marketing  order is sought to be made applicable." 7 C.F.R.S 900.51(i).


12
Midway contends that, notwithstanding the fact that it is  seeking a declaration that it is not a "handler" as defined in  7 C.F.R. S 989.15, it is deemed a "handler " for purposes of 7  U.S.C. S 608c(15) and 7 C.F.R. S 900.51(i) because the Committee sought to make it subject to the Raisin Marketing  Order. The Department concedes that the Committee sought  to apply the Raisin Marketing Order to Midway, but regards  that fact as irrelevant. According to the Department, the Committee is powerless to apply the Marketing Order because it  is the Secretary, rather than the Committee, who makes the  final determination on handler status. The Department contends that Midway is not a handler for purposes of section  608c(15)(A) unless the Secretary seeks to make the Raisin  Marketing Order applicable to Midway.


13
The Department's rather strained argument depends  crucially on the curious contention that the Committee does  not have authority to seek to apply the Raisin Marketing  Order to Midway. However, the Department does not cite any  evidence in the record or legal authority (other than the district court's order) for this proposition. A review of the Secretary's own regulations reveals that the Committee has the  power to "administer the terms and provisions of[the Raisin  Marketing Order]," 7 C.F.R. S 989.35(a). The authority to "administer" the Raisin Marketing Order is essentially the  power to apply the Order. In addition, the Committee has the  power to "make rules and regulations to effectuate the terms  and provisions of," to "recommend to the Secretary amendments to," and to "receive, investigate, and report to the Secretary complaints of violations of" the Raisin Marketing  Order. Id. S 989.35.6


14
The Secretary's own regulations make clear that the  Committee does have the authority to apply the Raisin Marketing Order. Because it cannot be controverted that the  Committee did in fact seek to apply the Raisin Marketing  Order to Midway, we conclude that Midway is a person to  whom a Marketing Order has been sought to be made applicable and is thus a "handler," if only for purposes of section  608c(15). Accordingly, we hold that Midway has standing to  file an administrative petition with the Secretary under section  608c(15)(A). Of course, we express no views on the ultimate  merits of whether Midway is a "handler" for purposes of the  Raisin Marketing Order; our conclusion is limited to the narrow question of standing to petition.

III

15
For the foregoing reasons, we remand to the Secretary  with directions to rule on the merits of Midway's petition. See  7 U.S.C. S 608c(15)(B) ("If the court determines that such  ruling is not in accordance with law, it shall remand such proceedings to the Secretary with directions either (1) to make  such ruling as the court shall determine to be in accordance  with law, or (2) to take such further proceedings as, in its  opinion, the law requires."). Upon remand, it is within the inherent powers of the ALJ, in his discretion, to conduct hearings in camera upon showing of good cause. Cf. Norinsberg  Corp. v. United States Dep't of Agric., 47 F.3d 1224, 1228  (D.C. Cir. 1995); Morgan v. Secretary of Hous. & Urban  Dev., 985 F.2d 1451, 1456 (10th Cir. 1993). To preserve the  meaningfulness and efficacy of any in camera hearings, the  ALJ may allow Midway to submit redacted materials or may  impose protective conditions upon any materials submitted by  Midway for in camera review. Cf. 7 C.F.R. S 900.55(c) (setting forth the powers of ALJs, authorizing them to rule upon  motions and requests, to examine witnesses and receive evidence, to admit or exclude evidence, and to "[d]o all acts and  take all measures necessary for the maintenance of order at  the hearing and the efficient conduct of the proceeding").


16
REVERSED and REMANDED.



Notes:


1
 " `Raisins' means grapes of any variety grown in the area, from which  a significant part of the natural moisture has been removed by sun-drying  or artificial dehydration, either prior to or after such grapes have been  removed from the vines." Id.


2
  Handler means: (a) Any processor or packer; (b) any person  who places, ships, or continues natural condition raisins in the  current of commerce from within the area to any point outside thereof; (c) any person who delivers off-grade raisins, other failing raisins or raisin residual material to other than a packer or  other than into any eligible non-normal outlet; or (d) any person  who blends raisins: Provided, That blending shall not cause a  person not otherwise a handler to be a handler on account of such  blending if he is either: (1) A producer who, in his capacity as a  producer, blends raisins entirely of his own production in the  course of his usual and customary practices of preparing raisins  for delivery to processors, packers, or dehydrators; (2) a person  who blends raisins after they have been placed in trade channels  by a packer with other such raisins in trade channels; or (3) a  dehydrator who, in his capacity as a dehydrator, blends raisins  entirely of his own manufacture.
7 C.F.R. S 989.15.


3
 Midway argued alternatively that the Raisin Marketing Order, to the  extent it does cover Midway, is contrary to the Agricultural Marketing  Agreement Act, 7 U.S.C. S 601, et seq.


4
 Section 608c(15)(A) provides in relevant part that:
Any handler subject to an order may file a written petition with  the Secretary of Agriculture, stating that any such order or any  provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a  modification thereof or to be exempted therefrom.
Id. S 608c(15)(A).


5
 Courts must defer to an agency regulation defining a statutory term  unless contrary to clearly expressed congressional intent. See Chevron  U.S.A., Inc. v. Natural Resources Defense Council , 467 U.S. 837, 842-45  (1984).


6
 Other of the Secretary's regulations vest the Committee with similar  authority to apply the Marketing Order: "Each handler shall, upon request  of the committee, file promptly with a committee a certified report, showing such information as the committee shall specify with respect to any  raisins which were held by him"; "Each handler shall submit to the committee in accordance with such rules and procedures as are prescribed by  the committee, with the approval of the Secretary, certified reports, for  such periods as the committee may require, with respect to his acquisitions  of each varietal type of raisins during the particular period covered by  such report . . . ." Id. S 989.73. Also, the Committee has the duty "to  investigate compliance and to use means available to it to prevent violations of [the Raisin Marketing Order]." Id. S 989.36.